 Case 3:17-cv-00965-PDB Document 60 Filed 07/30/19 Page 1 of 2 PageID 2615



                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

UNITED STATES OF AMERICA

      Plaintiff,

v.                                                            NO. 3:17-cv-965-J-PDB

PARVEZ MANZOOR KHAN,
A/K/A MOHAMMED AKHTAR,
A/K/A JAWEED KHAN,


      Defendant.


                                        Order

      Having received a request by a member of the press, the Court waives the
requirements of Administrative Order regarding Photography, Broadcasting,
Television and Recording Equipment, Case No.3:13-mc-38, for the limited purpose of
allowing any member of the press to enter the courthouse with a laptop computer,
tablet, or cellular phone to attend closing arguments on July 30, 2019, in Courtroom
5B. Any member of the press entering the courthouse with a laptop, tablet, or cellular
phone must present Court Security Officers with media credentials and a copy of this
order. Live transmission of any kind from the courtroom while Court is in session is
prohibited. The prohibition includes, but is not limited to, texting, emailing, tweeting,
blogging, and messaging or posting via social media. In addition, no audio or video
recording is allowed in the courthouse at any time.

      Ordered in Jacksonville, Florida, on July 30. 2019.
     Case 3:17-cv-00965-PDB Document 60 Filed 07/30/19 Page 2 of 2 PageID 2616



c:       U.S. Marshal Service
         Court Security Officer Division Mgr.
         Division Manager




                                           2
